                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                 Docket No.             2:17-cr-00521-SVW

 Defendant    Christopher Carper                                              Social Security No. 4        5    9      9
       True Name: Carper, Christopher Andrew
                                                                              (Last 4 digits)
 akas: Also Known As: Calimale,

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                     MONTH       DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.           01     28      2019

  COUNSEL                                                              Howard Schneider, DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                     NOT
                                                                                                               CONTENDERE                 GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Possession of Child Pornography in violation of 18 U.S.C. § 2252A(a)(5)(B), 18 U.S.C. § 2252A(b)(2) as charged in
          Count 2 of the Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

         FIVE (5) YEARS

         Upon release from imprisonment, the defendant shall be placed on supervised release for life under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation Office and General Order 18-10.

         2.          The defendant shall refrain from any unlawful use of alcohol for a period of five years. The defendant shall submit to one
                     drug test within 15 days of release from custody and at least two periodic tests for alcohol use thereafter, not to exceed eight
                     tests per month, as directed by the Probation Officer.

Computer Restrictions and Conditions

         3.          The defendant shall possess and use only those computers and computer-related devices, screen user names, passwords, email
                     accounts, and internet service providers (ISPs) that have been disclosed to the Probation Officer upon commencement of
                     supervision. Any changes or additions are to be disclosed to the Probation Officer prior to the first use. Computers and
                     computer-related devices include personal computers, personal data assistants (PDAs), internet appliances, electronic games,
                     cellular telephones, and digital storage media, as well as their peripheral equipment, that can access, or can be modified to
                     access, the internet, electronic bulletin boards, and other computers.

         4.          All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be subject to search and
                     seizure. This shall not apply to items used at the employment's site, which are maintained and monitored by the employer.

         5.          The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant shall pay the
                     cost of the Computer Monitoring Program, in an amount not to exceed $32 per month per device connected to the internet.

Sex Offender Treatment Conditions

         6.          The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender treatment program, or
                     any combination thereof as approved and directed by the Probation Officer. The defendant shall abide by all rules,
                     requirements, and conditions of such program, including submission to risk assessment evaluations and physiological testing,

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 1 of 4
 USA vs.       Christopher Carper                                                  Docket No.:     2:17-cr-00521-SVW

                     such as polygraph and Abel testing. The Court authorizes the Probation Officer to disclose the Presentence Report, and any
                     previous mental health evaluations or reports, to the treatment provider. The treatment provider may provide information
                     (excluding the Presentence report), to State or local social service agencies (such as the State of California, Department of
                     Social Service), for the purpose of the client's rehabilitation.

         7.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological counseling or psychiatric
                     treatment, or a sex offender treatment program, or any combination thereof to the aftercare contractor during the period of
                     community supervision. The defendant shall provide payment and proof of payment as directed by the Probation Officer. If
                     the defendant has no ability to pay, no payment shall be required.

Sex Offender Conditions

         8.          Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the registration current,
                     in each jurisdiction where he resides, where he is an employee, and where he is a student, to the extent the registration
                     procedures have been established in each jurisdiction. When registering for the first time, the defendant shall also register in
                     the jurisdiction in which the conviction occurred if different from the jurisdiction of residence. The defendant shall provide
                     proof of registration to the Probation Officer within 48 hours of registration.

         9.          The defendant shall not view or possess any materials, including pictures, photographs, books, writings, drawings, videos, or
                     video games, depicting and/or describing child pornography, as defined in 18 U.S.C. §2256(8), or sexually explicit conduct
                     depicting minors, as defined at 18 U.S.C. §2256(2). This condition does not prohibit the defendant from possessing materials
                     solely because they are necessary to, and used for, a collateral attack, nor does it prohibit him from possessing materials
                     prepared and used for the purposes of his Court-mandated sex offender treatment, when the defendant's treatment provider or
                     the probation officer has approved of his possession of the material in advance.

         10.         The defendant shall not own, use or have access to the services of any commercial mail-receiving agency, nor shall he open
                     or maintain a post office box, without the prior written approval of the Probation Officer.

         11.         The defendant shall not contact the victim(s), by any means, including in person, by mail or electronic means, or via third
                     parties. Further, the defendant shall remain at least 100 yards from the victim(s) at all times. If any contact occurs, the
                     defendant shall immediately leave the area of contact and report the contact to the Probation Officer.

         12.         The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools, playgrounds, youth
                     centers, video arcade facilities, or other places primarily used by persons under the age of 18.

         13.         The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any person under the
                     age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b) on the condition that the defendant
                     notify said parent or legal guardian of his conviction in the instant offense/prior offense. This provision does not encompass
                     persons under the age of 18, such as waiters, cashiers, ticket vendors, etc., whom the defendant must interact with in order to
                     obtain ordinary and usual commercial services.

         14.         The defendant's employment shall be approved by the Probation Officer, and any change in employment must be
                     pre-approved by the Probation Officer. The defendant shall submit the name and address of the proposed employer to the
                     Probation Officer at least ten (10) days prior to any scheduled change.

         15.         The defendant shall not affiliate with, own, control, or be employed in any capacity by a business whose principal product is
                     the production or selling of materials depicting or describing “sexually explicit conduct” as defined at 18 U.S.C. § 2256(2).

         16.         The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement or probation officer,
                     of the defendant's person and any property, house, residence, vehicle, papers, computers [as defined in 18 U.S.C. §
                     1030(e)(1)], cell phones, other electronic communication or data storage devices or media, effects and other areas under the
                     offender’s control, upon reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the
                     defendant, or by any probation officer in the lawful discharge of the officer's supervision functions.

Residency Condition Agreed by Defendant

         17.         The defendant shall not reside within direct view of school yards, parks, public swimming pools, playgrounds, youth centers,
                     video arcade facilities, or other places primarily used by persons under the age of 18. Defendant’s residence shall be approved
                     by the Probation Officer, and any change in residence must be pre-approved by the Probation Officer. Defendant shall submit

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 2 of 4
 USA vs.     Christopher Carper                                                  Docket No.:       2:17-cr-00521-SVW

                     the address of the proposed residence to the Probation Officer at least ten days prior to any scheduled move.

         It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.

         Defendant shall pay restitution in the total amount of $6,000 to victims as set forth on page six of the Government’s Sentencing
Position which this court adopts and which reflects the Court's determination of the amount of restitution due to each victim. The victim list,
which shall be forwarded to the fiscal section of the clerk's office, shall remain confidential to protect the privacy interests of the victims.

          Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after release from custody, nominal monthly
payments of at least 10% of defendant's gross monthly income but not less than $25, whichever is greater, shall be made during the period of
supervised release and shall begin 30 days after the commencement of supervision.

         All remaining counts are dismissed.

          The Court recommends to the Bureau of Prisons that the defendant be designated to the facility at Inglewood, Colorado, and if eligible,
that the defendant be allowed to participate in the Residential Drug/Alcohol Program (RDAP).




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            January 30, 2019
            Date                                                      STEPHEN V. WILSON, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                      Clerk, U.S. District Court



            January 30, 2019                                    By
            Filed Date                                                Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 4
 USA vs.     Christopher Carper                                                      Docket No.:      2:17-cr-00521-SVW


 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal              convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 4
             The defendant must also comply with the following special conditions (set forth below).
       X

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 5 of 4
 USA vs.     Christopher Carper                                                  Docket No.:      2:17-cr-00521-SVW




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 4
